 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                             CENTRAL DISTRICT OF CALIFORNIA
 8
 9    UNITED STATES OF AMERICA, ex rel.                    Case No: 8:18-CV-00885-JVS(JEMx)
      PAUL VILLAMIL and KAITLYN
10    TRUMAN,
                                                           ORDER OF DISMISSAL
11                   Plaintiffs,

12    vs.

13    MOBILE MEDICAL EXAMINATION
      SERVICES, INC., et al.
14
                     Defendants.
15
16
17          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiffs and Relators

18   Paul Villamil and Kaitlyn Truman hereby, and upon order of the Court, dismiss without

19   prejudice this action in its entirety, said dismissal being without prejudice as to the United

20   States of America.

21          IT IS SO ORDERED.

22
23   Date: 3/24/20
                                               United States District Judge
24                                             James V Selna

25
26
27
28

                                                  -1-
                                                                                NOTICE OF DISMISSAL
                                                                              8:18-CV-00885-JVS(JEMx)
